 

| “imprisoned for a term of:
- [] TIME SERVED x

Me
ms .

| | 7 ta
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) CORRE ON Page ] of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

United States of America JUDGMENT IN A CRIMINAL CASE
vy, . " (For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24520

REGISTRATION NO. 75793298

THE DEFENDANT: DEC 08 2019
*] pleaded guilty to count(s) 1 of Complaint

Miguel Adunas-Beltran ©

 

Benjamin J, Cheeks

Defendant's Aiforngy

 
 

   

 

 

 

 

 

C1 was found guilty to count(s)
after a plea of not guilty.
_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

  

 

 

nese LSD MSIE

 

 

Title & Section ‘Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[1 The defendant has been found not guilty on count(s) |
C Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

Z0

 

days

 

Assessment: $10 WAIVED Fine: WAIVED |

] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

[1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judginent are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received APES | LD host >

HONORABLE F, A. GOSSETTIII
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy ee | 3:19-mj-24520
